Opinion by
Ervin, J.,
In this unemployment compensation case the bureau, referee and board refused compensation to the appellant and concluded that he voluntarily terminated his employment without cause of a necessitous and compelling nature under §402(b) (1) of the Unemployment Compensation Law, 43 PS §802(b) (1).
The appellant was last employed by Carnegie Mineral Springs as a bottler and truck driver at an hourly rate of $1.75. His employer ceased bottling and purchased the soft drinks wholesale. Appellant was transferred from the job of bottler to truck driver and salesman. He continued as a salesman for six months al*598though, he felt unqualified and uncomfortable in this job. Because of decreased profits, the employer decreased his remuneration to $1.50 an hour and decreased his fringe benefits. Appellant quit. This case is ruled by Pusa Unemployment Compensation Case, 178 Pa. Superior Ct. 348, 115 A. 2d 791.
Decision affirmed.